 

Case 1:19-cr-00183-ELH Document 29- 1 *Cheg 07/23/19 Page 1 of1
PE AERT

of ao ait
IN THE UNITED a wea er GOURT

FOR THE DIST RYLAND
UNITED STATES OF AMERICA a
*

pose

v. 2 ceaenth 0. ELH-19-183
*
IGOR COOPER ROSENSTEEL, #
_ Defendant. *
*
FO IO Fe ee
ORDER

The Court finds, upon the government’s Motion dated July 23, 2019, that pursuant to
18 U.S.C. §§ 3161(h)(1)(D) and (h)(7), the interests of justice will be served by continuing the
trial date beyond the speedy trial date and that the ends of justice served by such a delay in the trial

of this case outweigh the interests of the public and the defendant in a speedy trial, in that:

a. the failure to grant this request in this proceeding would be likely to result in a miscarriage
of justice;

b. this case involves some complex issues and thus it would be unreasonable to expect adequate
preparation for pretrial proceedings or for the trial itself within the time limits established by
the Speedy Trial Act;

c. the requested exclusion of time would provide the defendant and his counsel sufficient time
to review fully all of the discovery materials and to prepare and file pretrial motions;

d, the requested exclusion of time would allow the parties sufficient time to discuss any potential
disposition short of trial; and

e. the failure to set trial beyond the speedy trial date in this proceeding would deny counsel for
the defendant and the attorney for the Government the reasonable time necessary for effective
preparation, taking into account the exercise of due diligenc

THEREFORE, IT IS HEREBY ORDERED this T& y of July, 2019, that the period
from June 7, 2019 until further order of the court, inclusive, shall be excluded from calculation

under the Speedy Trial Act in the interests of justice, pursuant to 18 U.S.C. § 3161(h), for the

reasons set forth above. 2 bon A YE J 5 ( t

ELLEN L. HOLLANDER
UNITED STATES DISTRICT JUDGE
